Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case was transferred from another examiner and hence it is an inherited case.
Election/Restrictions
I.	Claim 20, drawn to a method comprising:  indicating that an upcoming event will cause the temperature of the component to operate outside of a target temperature range; and such that the vehicle controller preemptively adjusts the temperature of the component in advance of the upcoming event to maintain the temperature within the target temperature range as the upcoming event is traversed, classified in class/subclass B 60W 2556/45.
II.	Claims 12-19, drawn to a control system for a vehicle, the control system comprising:  the remote server is structured to acquire static information regarding a road parameter ahead of the vehicle and dynamic information regarding at least one of weather information or traffic information ahead of the vehicle; and the remote server is structured to perform an adjustment analysis to determine an adjustment for the component of the vehicle based on the operating parameter, the static information, and the dynamic information, wherein all of the adjustment analysis is performed by the remote server and not performed by the vehicle controller, classified in class/subclass G01C 21/3469.
III.	Claims 1-11, drawn to a method comprising:  retrieving, by the remote server, at least one of static information or dynamic information regarding one or more parameters ahead of the vehicle, the static information including road parameters, the dynamic information including at least one of weather information or traffic information; and performing, by the remote server, an adjustment analysis that includes determining an adjustment for at least one of the one or more components of the vehicle based on (i) the operating parameters and (ii) the at least one of the static information or the dynamic information, wherein all of the adjustment analysis is performed by the remote server and not performed by the vehicle controller, classified in class/subclass B 60W 40/60.
Applicant is urged to have the same limitations in any independent claims submitted.
Restriction to one of the above inventions is required under 35 U.S.C. 121.
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as indicating that an upcoming event will cause the temperature of the component to operate outside of a target temperature range; and such that the vehicle controller preemptively adjusts the temperature of the component in advance of the upcoming event to maintain the temperature within the target temperature range as the upcoming event is traversed.  Invention II has separate utility such as acquire static information regarding a road parameter ahead of the vehicle and dynamic information and determine an adjustment for the component of the vehicle based on the operating parameter, the static information, and the dynamic information.  Invention III has separate utility such as at least one of static information or dynamic information, and determining an adjustment for at least one of the one or more components of the vehicle based on (i) the operating parameters and (ii) the at least one of the static information or the dynamic information.
Groups II and III are a burden on the examiner, due to the and clause in group two and further determining the adjustment based on all the criteria, since the limitations are using an and clause instead of an or clause as in group III.  Invention III used the or clause and further uses the or clause in the determination of the adjustment for the at least on or more component of the vehicle.  See MPEP § 806.05(d).

Based on a preliminary search, group I (claim 20) appears to have a higher probability for a favorable outcome.  It is recommended that group I be elected.
As mentioned above, the applicant can present more than one independent claims via amendments to the limitations of the independent claims, however, the applicant is urged to have the same limitations in any independent claims presented.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, hence being a serious burden on the examiner, including the requirement of different search strategies necessitated by the different limitations above, restriction for examination purposes as indicated is proper.
Applicant is advised that for the reply to this requirement to be complete, the reply must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shortened statutory period for reply is set to expire TWO MONTHS, from the mailing date of this communication.  Extensions of time may be available under the provision of 37 CFR 1.136(a).  In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrang Badii whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.
/Behrang Badii/
Primary Examiner
Art Unit 3667